The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 25, 2015

                                    No. 04-14-00551-CV

                                       Pablo SOLIZ,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 14-02-16542-CV
                          David Wellington Chew, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time to file a motion for rehearing is granted. We
order any motion for rehearing due September 5, 2015.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court